IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40026
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

JOHN FREDERICK PETERMAN,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                USDC No. C:94-CV-228 (C:91-CR-233)
                        - - - - - - - - - -
                         December 20, 1995
Before KING, SMITH and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This is an appeal from the district court's order denying

appellant's motion under 28 U.S.C. § 2255.     He argues that the

district court erred in dismissing his claims on the basis of

procedural default.    We have reviewed the record and the district

court's opinion and find no reversible error.     Accordingly, we

affirm for essentially the reasons given by the district court.

     AFFIRMED.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.